DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Tsuyuno US 20200388556 and Kitawada US 2020/0294872 does not anticipate or renders obvious the claimed invention:
A device having a second resonance frequency  is associated with the capacitive element and a second parasitic capacitance between the one-side surface and the other-side surface of one of the two semiconductor elements and two second parasitic inductances associated respectively between the capacitive element and the one-side surface of the one of the semiconductor elements and between the capacitive element and the other-side surface of the one of the semiconductor elements on the first electrically conductive metal pattern and the second electrically conductive metal pattern, and a third resonance frequency is associated with the capacitive element and a third parasitic capacitance between the one- side surface and the other-side surface of another one of the two semiconductor elements and two third parasitic inductances associated respectively between the capacitive element and the one-side surface of the other one of the semiconductor elements and between the capacitive element and the other-side surface of the other one of the semiconductor elements on the first electrically conductive metal pattern and the second electrically conductive metal pattern, wherein the first electrically conductive metal pattern and the second electrically conductive metal pattern each have a thickness that is equal to or larger than two times a depth of a skin through which a first current is configured to flow to a skin effect Appln. No.: 17/158,331associated with the first resonance frequency, the second resonance frequency, or the third resonance frequency, and wherein the geometric placement of the capacitive element  configured to reduce vibrations associated with the first resonance frequency, the second resonance frequency, and/or the third resonance frequency causing the first current to be dispersed from between the two semiconductor elements to the second shortest path and the third shortest path associated with the capacitive element.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-8 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813